ADAMS, Justice.
This case comes to us as the result of the grant of summary judgment in favor of the defendant, Association Life Insurance Company, Inc., on Count I of plaintiff’s amended complaint, in which he charges that the insurer, in bad faith, refused to pay an insurance claim. Summary judgment was entered by the Circuit Court of Jefferson County on September 17, 1980. An appeal was taken from that judgment, made final under A.R.C.P., 54(b).
On October 2, 1981, this court decided Chavers v. National Security Fire and Casualty Company, 405 So.2d 1 (Ala.1981), in which we recognized the tort of bad faith, refusal to pay an insurance claim. The judgment of the Circuit Court of Jefferson County is reversed and remanded with directions to that court to reconsider the insurer’s motion for summary judgment in the light of Chavers v. National Security Fire and Casualty Company.
REVERSED AND REMANDED WITH DIRECTIONS.
FAULKNER, JONES, SHORES, EM-BRY and BEATTY, JJ., concur.
TORBERT, C. J., and MADDOX, J., dissent.